Citation Nr: 1021716	
Decision Date: 06/11/10    Archive Date: 06/21/10

DOCKET NO.  08-38 060	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for a right arm 
disability.

2.  Entitlement to service connection for a lower back 
disability.


WITNESSES AT HEARING ON APPEAL

The Veteran and a friend


ATTORNEY FOR THE BOARD

B. Elwood, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April to May 1970.
These matters come before the Board of Veterans' Appeals 
(Board) from a March 2008 rating decision of the Department 
of Veterans' Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana.  In that decision, the RO denied 
entitlement to service connection for residuals of a right 
elbow fracture and mild lumbar spondylosis with mild disc 
desiccation.  

In July 2009, the Veteran testified at a hearing before a 
Decision Review Officer (DRO) at the RO and a transcript of 
that hearing has been associated with his claims folder. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

VA is obliged to provide an examination or obtain a medical 
opinion in a claim for service connection when the record 
contains competent evidence that the claimant has a current 
disability or signs and symptoms of a current disability, the 
record indicates that the disability or signs and symptoms of 
disability may be associated with active service, and the 
record does not contain sufficient information to make a 
decision on the claim.  38 U.S.C.A. § 5103A(d); McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  The threshold for finding 
a link between current disability and service is low.  
Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon, 20 
Vet. App. at 83.  The Veteran's reports of a continuity of 
symptomatology can satisfy the requirement for evidence that 
the claimed disability may be related to service.  McLendon, 
20 Vet. App. at 83.

The Veteran's medical records reveal that he has been 
diagnosed as having various lower back and right arm 
disabilities.  For example, an April 2007 VA orthopedic 
evaluation note and a May 2007 VA anesthesia evaluation note 
indicated diagnoses of degenerative joint disease of the 
right elbow and bilateral facet joint arthropathy at L3-4, 
L4-5, and L5-S1.  Thus, current right arm and lower back 
disabilities have been demonstrated.

The Veteran's January 1970 entrance examination reveals that 
his upper extremities and spine were normal.  An accompanying 
report of medical history shows that the Veteran reported a 
history of occasional back pain but none currently, and an 
elbow fracture with surgery at the age of 14.  

A Veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto and was not aggravated.  38 U.S.C.A. 
§ 1111 (West 2002); 38 C.F.R. § 3.304(b) (2009).

The Veteran's service treatment records, post-service medical 
records, and his testimony during the July 2009 hearing 
indicate that he injured his right arm and lower back prior 
to service.  For example, an April 1970 Medical Board report 
reveals that he reported that he broke his right arm prior to 
service and had surgery on the medial aspect of the elbow.  
He was diagnosed as having a malunion fracture of the right 
humerus with loose bodies in the right elbow.  The Medical 
Board report noted that the right arm condition existed prior 
to service and was not aggravated by service.  

Furthermore, during the July 2009 hearing the Veteran 
testified that he injured his right arm and lower back as a 
result of a horse riding accident prior to service.  He also 
testified that he sustained a post-service back injury in 
2001 due to an automobile accident.

A pre-existing injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. §§ 1137, 1153 (West 
2002); 38 C.F.R. § 3.306(a) (2009).

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  
38 U.S.C.A. §§ 1137, 1153; 38 C.F.R. §§ 3.304, 3.306(b) 
(2009).

The Veteran's service treatment records reveal that he was 
treated for right arm and lower back problems in service.  A 
service treatment record dated in April 1970 indicates that 
he was treated for right elbow pain due to physical activity 
(e.g. push ups) and was diagnosed as having a malunion of the 
distal humerus with loose bodies in the joint.  He also 
reported back pain.

The Veteran has also testified that the pre-existing 
disabilities were not bothering him at the time of his 
entrance into service, but became symptomatic in service.  
This testimony at least provides evidence of aggravation in 
service.

Examinations are needed to obtain opinions as to whether the 
Veteran's current right arm and lower back disabilities were 
incurred or aggravated by active service or are otherwise 
related to service. 

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA 
examination to determine whether the 
current right arm disability was incurred 
or aggravated in service.  All indicated 
tests and studies should be conducted. 

The claims folder, including this remand, 
must be sent to the examiner for review; 
consideration of such should be reflected 
in the completed examination report or in 
an addendum.

The examiner should opine as to whether 
the current right arm disability clearly 
and unmistakably pre-existed service and, 
if so, whether the disability was clearly 
and unmistakably not aggravated 
(underwent a permanent increase in 
disability) by active service beyond the 
normal progression of the disease. 

If the current right arm disability did 
not clearly and unmistakably pre-exist 
service, or was not clearly and 
unmistakably permanently aggravated in 
service, the examiner should opine as to 
whether it is at least as likely as not 
(50 percent probability or more) that the 
Veteran's current right arm disability 
had its onset in service, is related to 
his in-service right arm condition, or is 
otherwise the result of a disease or 
injury in service.  

The examiner must provide a rationale for 
each opinion. If the examiner is unable 
to provide an opinion without resort to 
speculation, he or she should explain why 
this is so and what, if any, additional 
evidence would be necessary before an 
opinion could be rendered.

The examiner is advised that the Veteran 
is competent to report his symptoms and 
history, and such reports must be 
considered in formulating any opinions.

2.  Schedule the Veteran for a VA 
examination to determine whether the 
current lower back disability is related 
to the lower back pain identified in 
service.  All indicated tests and studies 
should be conducted. 

The claims folder, including this remand, 
must be sent to the examiner for review; 
consideration of such should be reflected 
in the completed examination report or in 
an addendum.

The examiner should opine as to whether 
the current lower back disability clearly 
and unmistakably pre-existed service and, 
if so, whether the disability was clearly 
and unmistakably not aggravated 
(underwent a permanent increase in 
disability) by active service beyond the 
normal progression of the disease. 

If the lower back disability did not 
clearly and unmistakably pre-exist 
service, or was not clearly and 
unmistakably permanently aggravated in 
service, the examiner should opine as to 
whether it is at least as likely as not 
(50 percent probability or more) that the 
Veteran's current lower back disability 
had its onset in service, is related to 
his in-service lower back pain, or is 
otherwise the result of a disease or 
injury in service.  

In formulating the above-requested 
opinions, the examiner should comment on 
the significance, if any, of the post-
service back injury. 

The examiner must provide a rationale for 
each opinion. If the examiner is unable 
to provide an opinion without resort to 
speculation, he or she should explain why 
this is so and what, if any, additional 
evidence would be necessary before an 
opinion could be rendered.

The examiner is advised that the Veteran 
is competent to report his symptoms and 
history, and such reports must be 
considered in formulating any opinions.

3.  The Agency of Original Jurisdiction 
(AOJ) should review the examination 
reports to ensure that they contain the 
information requested in this remand and 
are otherwise complete.

4.  If any benefit on appeal remains 
denied, the AOJ should issue a 
supplemental statement of the case.  
Thereafter, the case should be returned 
to the Board, if in order.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


